Case: 20-50703     Document: 00515811620         Page: 1     Date Filed: 04/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         April 7, 2021
                                  No. 20-50703
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Troy Webb,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7-20-CR-65-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Troy Webb was convicted after a bench trial of
   being a felon in possession of a firearm and was sentenced to 70 months in
   prison and three years of supervised release. On appeal, Webb contends that
   the evidence was insufficient to sustain his conviction. We focus on whether


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50703       Document: 00515811620         Page: 2   Date Filed: 04/07/2021




                                    No. 20-50703


   substantial evidence supports the district court’s conclusion that the
   defendant is guilty beyond a reasonable doubt, viewing the evidence in the
   light most favorable to the Government and deferring to the district court’s
   reasonable inferences. United States v. Tovar, 719 F.3d 376, 388 (5th Cir.
   2013).
            To obtain a conviction under 18 U.S.C. § 922(g)(1), the Government
   must prove that (1) the defendant previously had been convicted of a felony,
   (2) the defendant knowingly possessed a firearm, (3) the firearm traveled in
   or affected interstate commerce, and (4) the defendant knew his status as a
   felon when he possessed the firearm. United States v. Ortiz, 927 F.3d 868,
   874 (5th Cir. 2019); United States v. Guidry, 406 F.3d 314, 318 (5th Cir.
   2005); see also United States v. Huntsberry, 956 F.3d 270, 281 (5th Cir. 2020).
   Webb contests only whether there was sufficient evidence that he knowingly
   possessed a firearm. Webb does not contest his admission that he threw a
   bag with a shotgun out of a vehicle during a high speed chase and that he knew
   the bag contained a firearm. Webb’s admission that he knowingly threw the
   bag containing the shotgun from the vehicle, which was corroborated by the
   arresting officer’s testimony, is substantial evidence that he possessed the
   firearm. See United States v. De Leon, 170 F.3d 494, 496 (5th Cir. 1999);
   United States v. Munoz, 150 F.3d 401, 416 (5th Cir. 1998); United States v.
   Mergerson, 4 F.3d 337, 348 (5th Cir. 1993). The evidence was sufficient to
   justify the district court’s conclusion that Webb was guilty beyond a
   reasonable doubt of possession of the firearm. See Tovar, 719 F.3d at 388.
            AFFIRMED.




                                         2